Citation Nr: 0512206	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for pes planus, 
bilateral (previously claim as foot condition).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of entitlement to service connection for a low 
back disability, and pes planus, bilateral, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The record does not contain evidence of a current 
diagnosis of a bilateral knee disability, nor is there 
evidence of knee problems in service.    

2.  In June 1995, the RO denied the veteran's claims of 
service connection for a foot condition and back condition, 
and an appeal was not perfected.

3.  Evidence received since the June 1995 is new and relevant 
for the claims of service connection for a low back 
disability and pes planus, bilateral, and is significant 
enough that it must be addressed with all of the evidence of 
record in order to fairly adjudicate the claim.



CONCLUSIONS OF LAW

1.  No current disability associated with a bilateral knee 
disability was incurred in or aggravated during active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  The June 1995 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).

3.  New and material evidence has been received since the 
June 1995 decision, and the claims of service connection for 
a low back disability and pes planus, bilateral, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  It is noted that 
VA's duties of assistance regarding the veteran's application 
to reopen based upon new and material evidence need not be 
addressed, because the appeal to reopen claims of service 
connection for a low back disability and pes planus, 
bilateral, is granted.  

Of record is a July 2004 letter informing the veteran of any 
information and evidence needed to substantiate and complete 
a claim of service connection.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA indicated which portion of the 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent the 
July 2004 VCAA letter after the rating decision on appeal.  
In Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. App. April 
14, 2005), the Court held that a timing error can be cured 
when VA employs "proper subsequent process."  Mayfield, No. 
02-1077, slip op. at 32 (quoting Pelegrini, 18 Vet. App. at 
122-24).  Moreover, any prejudice from a timing error of VCAA 
notification is essentially nullified when the purpose behind 
the notice has been satisfied, that is, "affording a 
claimant a meaningful opportunity to participate in the 
processing of [his] claim."  Id.  In this case, though after 
the rating decision, the July 2004 letter reflected proper 
subsequent VA process.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Pelegrini, 18 Vet. App. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are service medical records, treatment records from 
the El Paso VA clinic, a hearing transcript from a local 
hearing in August 2003, and the veteran's various contentions 
concerning his knees.  The veteran did not identify 
outstanding medical records in relation to his knees.  
Furthermore, a medical examination is not necessary because 
the competent lay and medical evidence does not establish 
that the veteran suffered a disease in service or that any 
current disability or symptoms may be associated with 
service.  See 38 C.F.R. § 3.159(c)(4).

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

I.  Facts

Bilateral knee disability

There is no mention in the veteran's service medical records 
of knee problems.  At his local hearing, the veteran asserted 
that he could not really relate the history of his knee 
problems any more than they started bothering him after he 
left service.  He stated that in service, he had to climb in 
and out of tanks, but he never went to a doctor in the Army 
concerning his knees.  Upon further questioning, the veteran 
clarified that his knees had ached in service.  The veteran 
stated that he was treated for his knees after service about 
four years ago.  

A translated letter from Urgencias Medicas Santa Clara and 
Dr. Jose Gomez's treatment facility noted that the veteran 
had "lumbargia" at the level of both legs.  

Low Back

The veteran's service medical records contain a May 1978 
treatment note that the veteran had low back pain with doing 
physical therapy.  The veteran had muscle spasms, and the 
plan was for the veteran to refrain from running, bending, or 
standing for five days.  A July 1979 treatment note recorded 
that the veteran was in a truck that hit a ditch-a box hit 
the veteran in the back.  The veteran had pain in the 
lumbar/thoracic area, and poor range of motion.  All 
rotations caused pain.  The examiner wanted to rule out an 
injury.  A physical therapy note indicated that the veteran 
had mild spasm in the thoracic/lumbar area, but without 
radiating sensation.  

In April 1981, the veteran filed a claim of service 
connection for low back pain.  Apparently he failed to show 
for a VA examination, and the RO denied the claim.  In 
December 1994, the veteran again sought service connection 
for a back condition, and in June 1995, the RO denied the 
claim in part because there was no medical evidence of record 
illustrating a current low back disability.  The veteran 
filed a November 1995 notice of disagreement (NOD), and the 
RO issued a December 1995 statement of the case (SOC).  The 
veteran did not file a substantive appeal.  

In June 2002, the veteran sought service connection for a low 
back condition.  An 
August 2001 El Paso VA outpatient record relates that the 
veteran used a cane to augment his ambulation as he walked 
with a limped gait.  The veteran had pain in the low back, 
and rated it a nine out of a possible one to ten scale.  

On his substantive appeal, the veteran asserted that had 
continued to seek treatment on active duty for his back, but 
most of the time he just dealt with it.  After service, the 
veteran sought treatment from Dr. Gomez.  As noted above, of 
record is a February 2003 translation of a letter from 
Urgencias Medicas Santa Clara and Dr. Jose Gomez.  Dr. Andres 
Ahumada apparently stated (according to the translation) that 
the veteran had had a medical record at the medical unit 
since January 6, 1981.  The letter stated that the veteran 
scoliosis, and left spinal intervertebral oppression.  

At his August 2003 local hearing before a Decision Review 
Officer, the veteran testified that while on a field 
exercise, and his tank hit a hole, the toolbox up on a shelf 
slid off and hit him in the back knocking him to the floor.  
The veteran asserted that ever since then, his back bothered 
him on and off.  He sought treatment directly after service 
at the El Paso VA clinic.  

A September 2002 operative report from Luis Vasquez, M.D., 
noted the veteran's large disk herniated at the level of L5-
S1.  The herniation, coupled with hypertrophy of the 
hypophyseal joints and yellow ligaments, constricted the 
nerve root.  There was also a considerable amount of stenosis 
at the level of the lateral recesses.  The veteran underwent 
surgery, and Dr. Vasquez performed right hemilaminotomy at 
L4-5, and diskectomy at L5-S1.  

A July 2003 consultation report from K. Zolfoghary, M.D., who 
noted that the veteran had pain and discomfort in the 
lumbosacral spine region with difficulty in walking.  The 
veteran recounted that when he lifted a five-gallon container 
he felt severe pain in his low back with pain radiating to 
his legs.  The veteran eventually had a lumbar myelography 
and two MRI's, the last of which showed degenerative disc 
changes and narrowing of the spinal canal at L5-S1.  Dr. 
Zolgoghary found changes at L3-4, 4-5, and 5-S1.  The veteran 
had had surgery in September 2002 at the L4-5 level.  The 
consultation noted that the veteran deserved to have another 
surgery at the L3-4, 4-5, and 5-S1, possibly followed by a 
lumbar fusion.

A September 2003 letter from Monty Barry, a physical therapy, 
noted that the veteran had recently fallen due to a weakness 
in the left leg.  Also of record is November 2003 Fitness for 
Duty Determination, which noted that the veteran had lifted a 
five gallon bottle and strained his back on the job.  Since 
then, he had been out since February 2001.  

Bilateral feet

The veteran's service medical records contain a December 1976 
enlistment Report of Medical History where the veteran stated 
that he had experienced foot trouble.  An examiner noted 
"flat feet-no symptoms."  An enlistment Medical 
Examination found pes planus, mild, 1st degree, asymptomatic, 
not considered disqualifying.  In August 1979, the veteran 
complained of pain in bilateral feet (heel and ball) for the 
past week.  The pain had started with prolonged standing and 
pivoting during marching.  The veteran stated that his feet 
swelled consistently.  A physical assessment noted that the 
veteran was extremely obese, and his bilateral arches 
appeared flat upon standing.  The veteran reported that he 
soaked his feet in warm water and Epsom salt but did not get 
relief.  The veteran was referred to podiatry, was to 
continue warm soaks, and to avoid prolonged standing for a 
day.  In September 1979, the veteran complained of pain on 
the bottom of both feet, which became painful on walking and 
standing.  An examination located pain in the medial arch 
area on palpation.  The examiner noted that the veteran was 
obese, as well as pes planus appearance of the feet 
bilaterally.  The assessment was excessive weight along with 
flat pes planus foot type caused excessive strain of plantar 
structure.  The veteran was to wear inserts with arch 
support.  The veteran's service medical records do not 
contain a separation examination.

In December 1994, the veteran filed a claim of service 
connection for a foot condition.  In June 1995, the RO denied 
the claim in significant part because the veteran had not 
submitted evidence of a current disability involving his 
feet.  The veteran filed a November 1995 NOD, and the RO 
issued a December 1995 statement of the case SOC.  
Thereafter, the veteran did not file a substantive appeal.  

In June 2002, the veteran requested that his bilateral flat 
feet be service-connected.  The RO received medical treatment 
records from the El Paso VA Health Care System.  In May 2002, 
the veteran sought treatment for his feet.  He reported 
working on his feet all day as a cook, and used Celebrex in 
the past.  An examination noted bilateral flat foot over 
midfoot, heel, right worse than left.  X-ray results showed 
bilateral weight bearing, noted flat foot, and plantar 
fasciitits.  Treatment and medications attempted included 
spenko arch supports, toradol shot, Tylenol, and percocet.  A 
July 2002 podiatry consult note relates that the veteran had 
decreased arch medial with flat feet abduction and talar head 
bulging.  The assessment was pes planus, and keratoma 
bilateral heel.  In August 2002, the veteran continued to 
report severe pain to both feet.  

Upon substantively appealing, the veteran asserted that 
active duty aggravated his pes planus disorder from extensive 
road marches with full pack gear, running in boots between 
five and ten miles, as well as standing for much of the day.  

At an August 2003 local hearing before a Decision Review 
Officer the veteran testified that he had not had problems 
with his feet in high school or prior to service.  Rather, he 
started to notice difficulties with his feet during basic 
training.  The veteran continued to have problems after the 
September 1979 podiatry consult because the field marches 
continued.  The veteran asserted that he sought treatment 
after service, particularly from Dr. Gomez.  Though he wore 
arch supports, he still continued to have problems.  

Of record is a February 2003 translation of a letter from 
Urgencias Medicas Santa Clara and Dr. Jose Gomez.  Dr. Andres 
Ahumada apparently stated (according to the translation) that 
the veteran had had a medical record at the medical unit 
since January 6, 1981, and during the last four years he had 
a diagnosis of bilateral pes planus.  

At an August 2003 local hearing before a Decision Review 
Officer, the veteran testified that he had started noticing 
problems with his feet while on active duty, particularly in 
basic training.  The arch supports did not help.  Following 
discharge, the veteran still had problems with his feet and 
sought treatment from Dr. Gomez.  




II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).


III.  Analysis

Bilateral knees

The record lacks evidence of a current disability concerning 
the veteran's knees.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Even if there were evidence of a 
current disability, the veteran's service records do not 
contain any complaints of, or treatment for, knee problems.  

Though 38 C.F.R. § 3.303(b) provides a substitute way of 
showing in-service incurrence and medical nexus for the 
purposes of a claim of service connection, see Savage v. 
Gober, 10 Vet. App. 488, 495 (1997), continuity of 
symptomatology must be demonstrated.  Here, the veteran noted 
that he received treatment for his knees commencing about 
four years ago, and the record lacks evidence of 
symptomatology of the kind necessary for the applicability of 
38 C.F.R. § 3.303(b).

The veteran has not articulated any other theory than direct 
service connection for his bilateral knee issue.  The veteran 
always has the option of offering additional evidence and 
contentions regarding his knees in the future.  At this time, 
however, based upon the state of the record, the available 
evidence does not meet the necessary elements of service 
connection.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999) (holding that service connection requires medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability).  As such, the claim must be denied.  

Bilateral feet and low back

In June 1995, the RO denied the veteran's claims of service 
connection because he had not submitted any evidence of a 
current disability concerning his feet or back.  Though the 
veteran filed an NOD, and the RO issued a SOC, the veteran 
did not file a substantive appeal.  As such, the June 1995 
determination was final.

When the veteran sought to reopen his claims of service 
connection in 2002, he supplemented the record with the 
evidence that had been previously lacking in 1995-that is, 
in connection with the present claims, VA received medical 
evidence of current problems with the veteran's feet and 
back.  As such, this evidence relates to an unestablished 
fact necessary to substantiate the claim, and it is not 
redundant or cumulative of evidence previously of record.  
The veteran's claims should be reopened.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  

As new and material evidence has been received, the claim of 
service connection for low back disability, and the claim of 
service connection pes planus, bilateral are reopened.  To 
that extent only, the appeal is granted at the present time.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.

First, the RO should attempt to obtain additional medical 
records identified in the record.  Particularly, the veteran 
referred to records from the Sierra Medical Center on a VA 
From 21-4138 received September 2004.  It is not clear 
whether the records submitted with that form contain 
information from the Sierra Medical Center, or whether such 
records are outstanding.  Regardless, the RO should clarify 
the matter with the veteran.  Also, the RO should attempt to 
obtain treatment records from Dr. Gomez's medical facility 
because the translated letter, and the veteran indicated, 
that he had been treated there since 1981.

Second, the RO should provide the veteran with a VA 
examination for the purposes of clarifying the diagnoses of 
any current pes planus, and low back disability, and opinions 
concerning aggravation, and etiology, respectively. 

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should clarify whether there 
are outstanding medical records at the 
Sierra Medical Center, and attempt to 
obtain treatment records from Dr. 
Gomez's medical facility, i.e., 
Urgencia Medicas Santa Clara, for any 
treatment commencing in 1981. 

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should review the claims file 
and the veteran's statements concerning 
the in-service incident regarding a 
back injury.  The examiner should 
clarify the current diagnosis of a low 
back disability, and provide an opinion 
as to whether it is at least as likely 
as not that a current low back 
disability is related to service.  
Next, the examiner should clarify the 
current diagnosis of the veteran's 
bilateral foot disability, and provide 
an opinion as to whether at least as 
likely as not that the veteran's 
preexisting pes planus disability was 
aggravated during service beyond the 
natural progress of the disease.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for a low back disability, 
and pes planus, bilaterally.  If the 
benefit sought on appeal remains 
denied, the veteran should be provided 
an appropriate supplemental statement 
of the case and an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


